Citation Nr: 9930196	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had periods of active service from September 1965 
to April 1968 and August 1990 to May 1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in November 1997 which denied the claimed benefits.  



FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD and her PTSD has 
been attributed by examiners to a rape and spousal abuse she 
sustained during service.  

2.  The veteran's claimed stressors for PTSD are not related 
to combat.  

3.  There is no credible supporting evidence to establish 
that her claimed stressors actually occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303, 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records, including the report 
of her separation examination in April 1968, and her service 
personnel records are devoid of any mention of an assault, 
sexual or otherwise.  The report of her enlistment 
examination in September 1964 indicates that she appeared to 
be quite anxious during the examination with mild 
hyperventilation.  The only abnormality noted by the 
psychiatric examiner was "some hysterical features with some 
misconceptions and anxieties in the sexual area."  On the 
report of an examination for enlistment in the Army Reserve 
in August 1981, the veteran indicated that she had no nervous 
trouble of any kind and the examiner stated that the 
psychiatric examination was normal.  The report notes that 
the veteran's children were born in 1968 and 1972.  

In June 1997, the veteran submitted a claim for service 
connection for PTSD due to sexual trauma while in service.  
The RO sent her a questionnaire to obtain additional 
information regarding her claimed sexual assault.  The 
completed questionnaire was received in July 1997.  The 
veteran described in detail the circumstances of an incident 
in April 1965 when she was raped.  She reported that she had 
needed sleeping pills for more than 30 years and that she had 
migraine headaches after the incident, cried anytime she 
wasn't working, and didn't leave the barracks or take leave.  
She indicated that she didn't want to face her family for 
2 years afterward and couldn't eat.  The veteran described 
depression and lack of self-worth.  

A VA clinical psychologist wrote in October 1997 that he had 
evaluated and treated the veteran and that it was his 
professional opinion that she had chronic post-traumatic 
stress disorder (PTSD) due to a particularly brutal rape that 
occurred in the Spring of 1965.  The examiner indicated that 
the "sequela of events resulted in her taking 'sleep meds' 
since that time, and a mistaken marriage to a brutal man."  
The examiner stated that the veteran met the testing criteria 
for PTSD, "with nightmares, sleep disturbances, severe 
anxiety, exaggerated startle reaction, isolating, irritable 
and angry-acting out, intrusive thoughts, flashbacks, etc."  

A VA psychiatric compensation examination was conducted in 
November 1997, without the benefit of review of the claims 
folder.  The examiner noted the veteran's report that she had 
received a letter from the service department about a year 
previously inquiring whether she had ever been raped, but she 
initially disregarded the letter until she overheard some 
other women talking about being raped while in service, in 
her job as a VA bus driver, and she decided to come forward.  
She indicated that she was raped in April 1996 [sic].  The 
veteran described the incident and stated that she did report 
the rape, but was told not to do anything.  She indicated 
that she accepted that decision, so she could not document 
that the rape happened.  The examiner noted the veteran's 
report of considerable difficulty sleeping, having taken 
over-the-counter sleeping pills for the previous 30 years.  
She told the examiner that the rape was frequently on her 
mind and that she had nightmares about it.  She reported that 
had never really enjoyed sexual relationships with men or 
sexual activity with men.  She had married and had 2 
children, but had divorced about 5 years previously; she had 
remarried since that time, although she continued to have 
problems with her sexual relationship to her second husband.  
The examiner diagnosed PTSD, commenting that neither he nor, 
apparently, the veteran could document her reported rape, but 
that her symptoms were typical of PTSD due to a rape.  

The veteran's son's mother-in-law wrote in April 1998 that 
she had first met the veteran in 1990, at which time she was 
very withdrawn and quiet.  She noted that the veteran acted 
frightened, nervous, and upset around her husband at that 
time.  The author wrote that after she met her current 
husband she became a loving, warm person, very caring about 
others, although she still worried about how her 
grandchildren were treated when they were around her ex-
husband.  

In April 1998, the veteran submitted a detailed description 
of her life with her ex-husband, both during her period of 
service and afterward.  She indicated that she initially 
hoped that her marriage to him would help her "heal the 
horror of the awful rape two years earlier."  However, she 
discovered on her wedding night (in 1967) that he intended to 
use her only for sex and that the sex throughout their 
marriage would be brutal.  She also described the constant 
degrading attitude he assumed toward her (and all women) 
after they were married.  

Also in April 1998, the veteran's son submitted a detailed 
description of his life with his father, the veteran's first 
husband, noting his father's yelling and screaming at 
himself, his older brother, and the veteran, frequently 
breaking things, striking fear into his family.  He also 
described in detail the mental abuse and physical abuse that 
he received from his father and his father's attitude towards 
sex and women, which he reportedly frequently conveyed to his 
family.  The veteran's son wrote that he was glad that he was 
not born a girl, because there was nothing his father hated 
more than girls.  He stated that he had told his mother 
several times that if he had been born a girl he would have 
killed himself, and that that was why his mother had it even 
worse than he did.  He also related in detail his father's 
attitude toward his mother (the veteran).  The veteran's son 
concluded that the "mental torment my mother suffered for 25 
years [from my father] far outweighs any physical damage she 
could have ever suffered."  

On a VA Form 9, received in June 1998, the veteran indicated 
that she wanted a personal hearing before the Board in 
Washington, DC.  A hearing was scheduled in April 1999, but 
she failed to appear for the hearing.  

Later in April 1999, the veteran submitted additional 
evidence directly to the Board, along with a waiver of 
initial RO consideration of that evidence.  The evidence 
consists of reports of psychiatric treatment and evaluation 
between June 1997 and April 1999.  In July 1999, she 
submitted additional reports of VA treatment between April 
and July 1999, with a waiver of initial RO consideration of 
the evidence.  A June 1997 social worker related the 
veteran's report of the previously reported attack during 
service, as well as "frequent grabbing and comments of a 
sexual nature-'all the time'" and her "extremely abusive 
marriage while on active duty."  The social worker diagnosed 
PTSD due to assault and domestic violence, and depression.  
The treatment records document subsequent outpatient mental 
health clinic visits with social workers through June 1999.  
Records of a psychologist and a psychiatrist dated in August 
1998 note the veteran's report of physical abuse by her 
father when she was a child, and even the possibility of 
sexual abuse.  Notes by a clinical psychologist in June and 
October 1998 attribute the veteran's PTSD to the in-service 
rape and to her abusive military marriage.  Another 
psychiatrist, in April 1999, related the veteran's report of 
her abusive first marriage (but did not mention her 
previously reported in-service rape) and diagnosed PTSD, due 
apparently to "past abuses."  


Analysis

At the outset, the Board finds that the veteran has met her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 
(1999).  Each disabling condition shown by a veteran's 
service records, or for which she seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a PTSD claim is well grounded where the 
veteran has "submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997).  The credibility of the evidence presented in support 
of a claim is generally presumed when determining whether it 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999).  In this case, there is clear medical evidence that 
the veteran now has PTSD and examiners have related her PTSD 
to events that occurred in service.  Further, the statement 
by the veteran's son provides some evidence that the in-
service events (at least the abusive marriage) described by 
the veteran did occur.  Therefore, the Board finds that the 
veteran has presented a well grounded claim for service 
connection for PTSD.  

However, the veteran's own statement or testimony, by itself, 
cannot establish the occurrence of a non-combat stressor.  
(There is no evidence that the veteran engaged in combat with 
the enemy and her claimed stressors are not related to 
combat.)  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
The Board notes that VA Manual M21-1 recognizes that veterans 
claiming service connection for disability due to an in-
service personal assault face unique problems documenting 
their claims and sets forth additional steps that VA must 
take to assist such a veteran in documenting a claimed in-
service assault.  See Manual M21-1, Part III,  5.14c; see 
also Patton v. West, 12 Vet. App. 272 (1999).  In this case, 
the RO mailed the veteran a "Post-Traumatic Stress Disorder 
(PTSD) Secondary to a Personal Assault Questionnaire" that 
suggested a number of types of evidence that she might submit 
to aid in documenting her claimed in-service assault, 
including changes in behavior as a result of the assault, as 
set forth in  5.14c.  She completed the questionnaire, 
describing in detail the circumstances of the personal 
assault and rape that she claims occurred in 1965 and 
indicating that several of the possible behavior changes 
noted on the questionnaire applied in her case.  

The evidence that the veteran submitted in support of her 
claim consists of a statement by her son's mother-in-law 
regarding her observations of the veteran in recent years, 
and a statement by the veteran's son regarding his father's 
abuse of him and his father's abuse that he observed in 
relation to his mother (the veteran) in the family setting.  

The statement by her son's mother-in-law provide no 
corroboration that the assault took place and furnish no 
evidence at all of her claimed abusive marriage.  The 
veteran's son was born several years after the veteran's 
claimed assault and rape and so his statement cannot and does 
not purport to substantiate the event.  Further, there is no 
official documentation of the in-service assault and rape, 
either in the service or police records or in concurrent 
private medical treatment records.  

While examiners have attributed the veteran's current PTSD to 
her reported in-service rape, the Court has held that the 
credible supporting evidence of the event cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  In this case, there simply is 
no credible supporting evidence that the assault and rape 
that the veteran claims occurred during service actually did 
occur, as required for service connection for PTSD.  

Regarding her claimed abusive marriage, the only supporting 
evidence that the veteran has submitted consists of her son's 
statement describing the abusive relationship that he had 
with his father and that he observed between his father and 
the veteran.  The Board notes, however, that the veteran's 
son was not even born until several years after the veteran's 
separation from service and that his observations during at 
least the first few years of his childhood cannot be deemed 
meaningful in this regard.  Thus, his current recollections 
cannot possibly provide any credible evidence regarding the 
status of the veteran's marriage and her claimed abuse and 
domestic violence by her husband during service.  Further, as 
noted above, the fact that current examiners may have 
attributed the veteran's PTSD to abuses she may have 
sustained in her marriage during service does not establish 
that the events actually occurred.  Moreau.  

The Board finds that the veteran has not presented any 
credible supporting evidence that her claimed in-service 
stressors actually occurred.  Therefore, the criteria for 
service connection for PTSD as set forth at 38 C.F.R. 
§ 3.304(f) are not met.  The Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but finds them 
inapplicable inasmuch as the preponderance of the evidence is 
against the veteran's claim.  Accordingly, service connection 
for PTSD must be denied.  


ORDER

Service connection for PTSD is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

